EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 has been considered by the examiner.

Election/Restrictions
Independent Claim 1 is allowable over the prior art of record. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 09/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/15/2020 is withdrawn.  Dependent Claims 2-12 and Method Claims 14-20, directed to a nonelected invention, all include the allowable limitations of Claim 1 (as detailed in the Reasons for Allowance below), and thus, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):
Regarding Claim 1:
In line 2: Delete “p type”.  Insert ---p-type---.
In line 13: Delete “n type”.  Insert ---n-type---.



Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2014/0061715 to Chen et al.

U.S. Pre-Grant Pub. 2017/0069620 to Tu et al.

C.	U.S. Pre-Grant Pub. 2017/0287894 to Kuo et al.

D.	U.S. Pre-Grant Pub. 2016/0086936 to Salman et al.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 14, each similarly including a semiconductor device or process of forming thereof comprising, inter alia: 
a first current node (e.g. 106; see applicant’s Fig. 1) of n-type semiconductor material contacting a p-type semiconductor material (102); 
a second current node (107) of n-type semiconductor material contacting the p-type semiconductor material (102); and 
a Zener diode (113) in the substrate (101), the Zener diode including: 
an n-type cathode (114) contacting the first current node (106); and 
a p-type anode (115) contacting the n-type cathode (114) and contacting the p-type semiconductor material (102), the n-type cathode (114) being located between the p-type anode (115),
in combination with the other structural limitations as claimed.

The closest prior art of record, either individually or collectively, fail to teach this specific configuration of Zener diode electrodes and first and second transistor nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892